Citation Nr: 1100944	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral early cataracts.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which effectuated the Board's November 2006 
decision by granting the Veteran's claim for service connection 
for bilateral early cataracts, and assigned a noncompensable 
disability rating.  Significantly, in its November 2006 decision 
the Board also denied service connection for an eye disorder 
other than early cataracts, to include as due to exposure to 
toxoplasmosis while under combat conditions, or as secondary to 
service-connected diabetes.  The Veteran informed VA of his 
disagreement with the noncompensable rating for his service-
connected bilateral early cataracts in October 2007.

In September 2008, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at the 
RO.  A copy of the transcript is associated with the record.

In September 2010, the Veteran testified at a personal hearing 
before the Board at the RO (Travel Board hearing).  A copy of 
this transcript is associated with the record.

Additional documents were submitted after the issuance of the 
August 2010 supplemental statement of the case.  The submission 
of such evidence was accompanied by a waiver of RO consideration 
dated September 2010.  38 C.F.R. 
§ 20.1304(c) (2010).

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for toxoplasmosis been 
raised by the record.  Specifically, the Veteran testified that 
he felt the onset of the toxoplasmosis occurred while he was in 
the Middle East in the early 1990s, and he submitted materials 
showing that toxoplasmosis was common in the region.  A VA 
examiner in February 2009 also wrote an opinion supporting the 
Veteran's claim.  However, this claim has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.


FINDING OF FACT

1.  The most probative evidence demonstrates that the Veteran's 
bilateral early cataracts are not visually significant and that 
the impaired vision in his left eye is due to toxoplasmosis 
chorioretinitis.

2.  The corrected distance vision in the Veteran's right eye has 
been shown to be 20/30 or better throughout the course of his 
appeal.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral early cataracts 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.75, 4.84a, Diagnostic Codes (DCs) 6027, 6079 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A February 2008 letter, provided to the Veteran before the May 
2008 statement of the case, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159, since it informed 
the Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

The issue on appeal stems from an initial rating assignment.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, VA provided the Veteran with notice compliant with 
Dingess in February 2008.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, Social 
Security Administration (SSA) records, VA treatment records, and 
available private treatment records have been obtained.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010) (requiring that VA obtain 
the Veteran's SSA records where there is a reasonable possibility 
that such records are relevant to the Veteran's claim for VA 
disability compensation).  Additionally, the Veteran testified at 
a hearing before the Board; and he has been provided multiple VA 
examinations.

The Board finds these VA examinations to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2010).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Bilateral Early 
Cataracts

Under 38 C.F.R. § 4.84a, Diagnostic Code 6027, preoperative 
cataracts are evaluated based on visual impairment.  Visual 
impairment is rated under additional Diagnostic Codes within 
38 C.F.R. § 4.84a.

Under 38 C.F.R. § 4.75, the best distant vision obtainable after 
best correction by glasses will be the basis of rating.  During 
the course of the Veteran's appeal, the regulations regarding 
evaluation of eye disabilities were revised.  The new regulations 
became effective in December 2008, and applied to all 
applications received on or after December 10, 2008.  As such, 
these regulations do not apply in the instant case.  However, one 
of the purposes of the revised regulations was to codify the long 
standing practice that if visual impairment of only one eye is 
service-connected, the vision in the other eye is considered to 
be normal, i.e., 20/40. The rationale for this is that to do 
otherwise would violate 38 C.F.R. § 4.14, which provides that the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.

In this case, it is acknowledged that the Veteran is service 
connected for cataracts in both eyes.  However, the medical 
evidence has clearly and unmistakably established, and the 
Veteran does not disagree, that the visual loss in his left eye 
is the entirely the result of toxoplasmosis and not the result of 
his cataracts.  For example, the Veteran's private eye doctor 
wrote in September 2008 that the Veteran's greatly decreased 
vision in the left eye was not from the cataract but rather was 
the result of toxoplasmosis.

As such, in evaluating the Veteran's claim for a compensable 
rating for cataracts, the left eye will be treated as if it is 
not service connected, as the disability which causes the loss of 
central vision in the left eye is not service connected at this 
time. 

As discussed, the evidence generally does not show that the 
Veteran's cataracts cause significant impairment.  For example, 
at a VA examination in March 2008, the examiner diagnosed the 
Veteran with hyperopia and presbyopia in both eyes (OU), 
toxoplasmosis in the left eye (OS), cataracts in both eyes, 
glaucoma in both eyes, and visual field (VF) constriction in the 
right eye (OD).  The examiner opined that the Veteran's 
"cataracts are not visually significant."  She explained that 
the Veteran can see 20/30 through his right eye, and that his 
"decrease in vision in the left eye is not due to the 
cataract."  The examiner noted that the Veteran's cataracts had 
no effects on the Veteran's usual daily activities.

In September 2008, the Veteran's private physician, Matthew B. 
Wesson, M.D., drafted a letter in which he explained that the 
Veteran has cataracts in both eyes.  He further opined that the 
Veteran "had greatly decreased vision in the left eye, but it 
was not from the cataract.  He has had old toxoplasmosis in his 
left retina, which caused a macular scar knocking out his central 
vision....[so] cataract surgery would not improve the vision in his 
left eye."

VA provided the Veteran with another examination of his eyes in 
February 2009.  The examiner diagnosed the Veteran with 
chorioretinal scarring secondary to toxoplasmosis retinitis in 
the left eye, cataracts in both eyes, glaucoma, and VF 
constriction in the right eye.  The examiner opined that the 
Veteran has "decreased vision secondary to toxoplasmosis 
retinitis OS."  She also opined that "it is as likely as not 
that the constricted visual field OD is related to the Veteran's 
glaucoma" and explained that the Veteran "reports questionable 
compliance with his topical medication" for his glaucoma.  The 
examiner noted that the Veteran's cataracts had no effects on the 
Veteran's usual daily activities.  Additionally, the Veteran was 
found to have corrected distance vision of 20/25 in his right 
eye.

VA provided the Veteran with another C&P examination of his eyes 
in June 2010.  The examiner reviewed the Veteran's medical 
records, but the claims file was not available.  The examiner 
diagnosed the Veteran with toxoplasmosis chorioretinitis of the 
left eye, cataracts in both eyes, and glaucoma.  The examiner 
noted that the Veteran's cataracts had no effects on the 
Veteran's usual daily activities.  The Veteran was found to have 
corrected distance vision of 20/25 in his right eye.

The Veteran reported at his September 2010 Board hearing that his 
vision has gotten worse, but he did not specifically indicate 
that it had worsened since his VA examination in June 2010.  The 
Veteran acknowledged that he had been told that his left eye 
would not improve due to his toxoplasmosis.  He also recounted 
that his clinician had declined to perform cataract surgery 
because of concerns that it would not improve his vision, 
particularly in his left eye.

In summary, the Veteran's bilateral early cataracts have not been 
shown to reach the level of a compensable disability.  Although 
the Veteran has diagnoses of toxoplasmosis and glaucoma which 
have significantly impaired his vision, these are not considered 
for the purpose of rating his service-connected cataracts because 
service connection for eye disabilities other than cataracts has 
been denied.  

Furthermore, to the extent that the Veteran's cataracts do impair 
vision in his right eye, the Veteran has still demonstrated 
corrected distance vision of 20/30 or better in his right eye, 
which would not merit a compensable rating under 38 C.F.R. 
§ 4.84a, DC 6079.

As such, the criteria for an initial compensable rating for 
bilateral early cataracts have not been met, and the Veteran's 
claim is therefore denied.


ORDER

An initial compensable disability rating for bilateral early 
cataracts is denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


